



TIAA Appl. #AAA1893

M –0005402




PROMISSORY NOTE
Bedford Portfolio #5







$48,500,000.00

Dated: March 28, 2003







FOR VALUE RECEIVED, BEDFORD PROPERTY INVESTORS, INC., a Maryland corporation
(“Borrower”), having its principal place of business at 270 Lafayette Circle,
Lafayette, California 94549, promises to pay to TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA, a New York corporation (“Lender”), or order, at Lender’s
offices at 730 Third Avenue, New York, New York  10017 or at such other place as
Lender designates in writing, the principal sum of FORTY EIGHT MILLION FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($48,500,000.00) (the principal sum or so
much of the principal sum as may be advanced and outstanding from time to time,
the “Principal”), in lawful money of the United States of America, with interest
on the Principal from the date of this Promissory Note (this “Note”) through and
including April 1, 2013 (the “Maturity Date”) at the fixed rate of five and
sixty one-hundredths percent (5.60%) per annum (the “Fixed Interest Rate”).

This Note is secured by, among other things, the Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing Statement (the “Deed of
Trust”) dated the date of this Note made by Borrower for the benefit of Lender
as security for the Loan.  All capitalized terms not expressly defined in this
Note will have the definitions set forth in the Deed of Trust.

Section 1.

Payments of Principal and Fixed Interest.  

(a)

Borrower will make monthly installment payments (“Debt Service Payments”) as
follows:

(i)

On April 1, 2003, a payment of accrued interest on the Principal at the Fixed
Interest Rate; and

(ii)

On May 1, 2003 and on the first day of each succeeding calendar month through
and including April 1, 2013, payments in the amount of Two Hundred Seventy Eight
Thousand, Four Hundred Twenty-Six and 38/100s Dollars ($278,426.38), each of
which will be applied first to accrued interest on the Principal at the Fixed
Interest Rate and then to the Principal.

(b)

On the Maturity Date, Borrower will pay the Principal in full together with
accrued interest at the Fixed Interest Rate and all other amounts due under the
Loan Documents.

Section 2.

Prepayment Provisions.  

(a)

The following definitions apply:

“Discount Rate” means the yield on a U.S. Treasury issue selected by Lender, as
published in the Wall Street Journal, two weeks prior to prepayment, having a
maturity date corresponding (or most closely corresponding, if not identical) to
the Maturity Date, and, if applicable, a coupon rate corresponding (or most
closely corresponding, if not identical) to the Fixed Interest Rate.




“Default Discount Rate” means the Discount Rate less 300 basis points.

“Discounted Value” means the Discounted Value of a Note Payment based on the
following formula:

___NP_

(1 + R/12)n

=

Discounted Value




NP

=

Amount of Note Payment




R

=

Discount Rate or Default Discount Rate as the case may be.




n

=

The number of months between the date of prepayment and the


scheduled date of the Note Payment being discounted rounded to


the nearest integer.




“Note Payments” means  the scheduled Debt Service Payments for the period from
the date of prepayment through the Maturity Date and  the scheduled repayment of
Principal, if any, on the Maturity Date.

“Prepayment Date Principal” means the Principal on the date of prepayment.

(b)

This Note may not be prepaid in full or in part before May 1, 2005.  Commencing
on May 1, 2005, provided there is no Event of Default that is not cured within
the applicable cure period, Borrower may prepay this Note in full, but not in
part (except as otherwise provided herein), on the first day of any calendar
month, upon 90 days prior notice to Lender and upon payment in full of the Debt
 which will include a payment (the “Prepayment Premium”) equal to the  greater
of  an amount equal to 1% (the “Prepayment Percentage”) times the Prepayment
Date Principal or  the amount by which the sum of the Discounted Values of Note
Payments, calculated at the Discount Rate plus 50 basis points, exceeds the
Prepayment Date Principal.  Provided there is no Event of Default that is not
cured within the applicable cure period, this Note may be prepaid in full
without payment of the Prepayment Premium during the last 90 days of the Term.

(c)

After an Event of Default or upon any prepayment not permitted by the Loan
Documents, any tender of payment of the amount necessary to satisfy all or any
part of the Debt, any decree of foreclosure, any statement of the amount due at
the time of foreclosure (including foreclosure by power of sale) and any tender
of payment during any redemption period after foreclosure, will include an
amount (the “Evasion Premium”) equal to the greater of  an amount equal to the
product of the Prepayment Premium plus 300 basis points times the Prepayment
Date Principal, or  the amount by which the sum of the Discounted Values of the
Note Payments, calculated at the Default Discount Rate, exceeds the Prepayment
Date Principal.

(d)

Borrower acknowledges that:

(i)

a prepayment will cause damage to Lender;

(ii)

the Evasion Premium is intended to compensate Lender for the loss of its
investment and the expense incurred and time and effort associated with making
the Loan, which will not be fully repaid if the Loan is prepaid;

(iii)

it will be extremely difficult and impractical to ascertain the extent of
Lender’s damages caused by a prepayment after an Event of Default or any other
prepayment not permitted by the Loan Documents; and

(iv)

the Evasion Premium represents Lender and Borrower’s reasonable estimate of
Lender’s damages for the prepayment and is not a penalty.

(e)

BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT LENDER WOULD NOT LEND TO BORROWER
THE LOAN EVIDENCED BY THIS NOTE WITHOUT BORROWER’S AGREEMENT, AS SET FORTH
ABOVE, TO PAY LENDER A PREPAYMENT PREMIUM UPON THE SATISFACTION OF ALL OR ANY
PORTION OF THE PRINCIPAL INDEBTEDNESS EVIDENCED FOLLOWING THE ACCELERATION OF
THE MATURITY DATE HEREOF BY REASON OF A DEFAULT HEREUNDER OR UNDER THE DEED OF
TRUST INCLUDING, WITHOUT LIMITATION, A DEFAULT ARISING FROM THE CONVEYANCE OF
ANY RIGHT, TITLE OR INTEREST IN THE PROPERTY ENCUMBERED BY THE DEED OF TRUST AND
BORROWER ACKNOWLEDGES THAT (I) THE GENERAL PARTNERS, PRINCIPALS OR MEMBERS, AS
THE CASE MAY BE, OF BORROWER ARE KNOWLEDGEABLE REAL ESTATE DEVELOPERS OR
INVESTORS, (II) BORROWER FULLY UNDERSTANDS THE EFFECT OF THE ABOVE WAIVER, (III)
THE MAKING OF THE LOAN BY LENDER AT THE RATE SET FORTH ABOVE IS SUFFICIENT
CONSIDERATION FOR SUCH WAIVER, AND (IV) LENDER WOULD NOT MAKE THE LOAN WITHOUT
SUCH WAIVER, AND BORROWER HAS CAUSED THOSE PERSONS SIGNING THIS NOTE ON
BORROWER’S BEHALF TO SEPARATELY INITIAL THE AGREEMENT CONTAINED IN THIS
PARAGRAPH BY PLACING THEIR INITIALS BELOW.

INITIALS:____________

(f)

Notwithstanding anything to the contrary set forth in this Section 2, commencing
on May 1, 2005, provided there is no Event of Default that is not cured within
the applicable cure period, and in the event of a Permitted Transfer (as defined
in the Deed of Trust) pursuant to Section 12.2(b)(iii) of the Deed of Trust,
Borrower shall have a one-time right to partially prepay this Note by a payment
in an amount up to but not exceeding Eleven Million Two Hundred Thousand and
No/100 Dollars ($11,200,000.00).  If Borrower elects to make such partial
prepayment, Borrower shall so notify the Lender in accordance with Section 2(b)
hereof and the prepayment amount shall be paid on or before the first day of the
first full calendar month following the closing of the Permitted Transfer,
together with the Prepayment Premium set forth in Section 2(b) of this Note.

Section 3.

Events of Default:

(a)

It is an “Event of Default” under this Note:

(i)

if Borrower fails to pay any amount due, as and when required, under this Note
or any other Loan Document and the failure continues for a period of 5 days; or

(ii)

if an Event of Default occurs under any other Loan Document.

(b)

If an Event of Default occurs, Lender may declare all or any portion of the Debt
immediately due and payable (“Acceleration”) and exercise any of the other
Remedies.

Section 4.

Default Rate.  Interest on the Principal will accrue at the Default Interest
Rate from the date an Event of Default occurs.

Section 5.

Late Charges.

(a)

If Borrower fails to pay any Debt Service Payment when due and the failure
continues for a period of 5 days or more or fails to pay any amount due under
the Loan Documents on the Maturity Date, Borrower agrees to pay to Lender an
amount (a “Late Charge”) equal to five cents ($.05) for each one dollar ($1.00)
of the delinquent payment.

(b)

Borrower acknowledges that:

(i)

 a delinquent payment will cause damage to Lender;

(ii)

 the Late Charge is intended to compensate Lender for loss of use of the
delinquent payment and the expense incurred and time and effort associated with
recovering the delinquent payment;

(iii)

it will be extremely difficult and impractical to ascertain the extent of
Lender’s damages caused by the delinquency; and

(iv)

 the Late Charge represents Lender and Borrower’s reasonable estimate of
Lender’s damages from the delinquency and is not a penalty.

Section 6.

Limitation of Liability.  This Note is subject to the limitations on liability
set forth in the Article of the Deed of Trust entitled “Limitation of
Liability”.

Section 7.

WAIVERS.  IN ADDITION TO THE WAIVERS SET FORTH IN THE ARTICLE OF THE DEED OF
TRUST ENTITLED “WAIVERS”, BORROWER WAIVES PRESENTMENT FOR PAYMENT, DEMAND,
DISHONOR AND, EXCEPT AS EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS, NOTICE OF ANY
OF THE FOREGOING.  BORROWER FURTHER WAIVES ANY PROTEST, LACK OF DILIGENCE OR
DELAY IN COLLECTION OF THE DEBT OR ENFORCEMENT OF THE LOAN DOCUMENTS.  BORROWER
AND ALL INDORSERS, SURETIES AND GUARANTORS OF THE OBLIGATIONS CONSENT TO ANY
EXTENSIONS OF TIME, RENEWALS, WAIVERS AND MODIFICATIONS THAT LENDER MAY GRANT
WITH RESPECT TO THE OBLIGATIONS AND TO THE RELEASE OF ANY SECURITY FOR THIS NOTE
AND AGREE THAT ADDITIONAL BORROWERS MAY BECOME PARTIES TO THIS NOTE AND
ADDITIONAL INDORSERS, GUARANTORS OR SURETIES MAY BE ADDED WITHOUT NOTICE AND
WITHOUT AFFECTING THE LIABILITY OF THE ORIGINAL BORROWER OR ANY ORIGINAL
INDORSER, SURETY OR GUARANTOR.

Section 8.

Commercial Loan.  The Loan is made for the purpose of carrying on a business or
commercial activity or acquiring real or personal property as an investment or
carrying on an investment activity and not for personal or household purposes.

Section 9.

Usury Limitations.  Borrower and Lender intend to comply with all Laws with
respect to the charging and receiving of interest.  Any amounts charged or
received by Lender for the use or forbearance of the Principal to the extent
permitted by Law, will be amortized and spread throughout the Term until payment
in full so that the rate or amount of interest charged or received by Lender on
account of the Principal does not exceed the Maximum Interest Rate.  If any
amount charged or received under the Loan Documents that is deemed to be
interest is determined to be in excess of the amount permitted to be charged or
received at the Maximum Interest Rate, the excess will be deemed to be a
prepayment of Principal when paid, without premium, and any portion of the
excess not capable of being so applied will be refunded to Borrower.  If during
the Term the Maximum Interest Rate, if any, is eliminated, then for purposes of
the Loan, there will be no Maximum Interest Rate.

Section 10.

Applicable Law.  This Note shall be governed by and construed in accordance with
the Laws of the State of California, without regard to conflict of law
provisions.

Section 11.

Time of the Essence.  Time is of the essence with respect to the payment and
performance of the Obligations.

Section 12.

Cross-Default.  A default under any other note now or hereafter secured by the
Loan Documents or under any loan document related to such other note constitutes
a default under this Note and under the other Loan Documents.  When the default
under the other note constitutes an Event of Default under that note or the
related loan document, an Event of Default also will exist under this Note and
the other Loan Documents.

Section 13.

Construction.  Unless expressly provided otherwise in this Note, this Note will
be construed in accordance with the Exhibit attached to the Deed of Trust
entitled “Rules of Construction”.

Section 14.

Deed of Trust Provisions Incorporated.  To the extent not otherwise set forth in
this Note, the provisions of the Articles of the Deed of Trust entitled
“Expenses and Duty to Defend”, “Waivers”, “Notices”, and “Miscellaneous” are
applicable to this Note and deemed incorporated by reference as if set forth at
length in this Note.

Section 15.

Joint and Several Liability; Successors and Assigns.  If Borrower consists of
more than one entity, the obligations and liabilities of each such entity will
be joint and several.  This Note binds Borrower and successors, assigns, heirs,
administrators, executors, agents and representatives and inures to the benefit
of Lender and its successors, assigns, heirs, administrators, executors, agents
and representatives.

Section 16.

Absolute Obligation.  Except for the Section of this Note entitled “Limitation
of Liability”, no reference in this Note to the other Loan Documents and no
other provision of this Note or of the other Loan Documents will impair or alter
the obligation of Borrower, which is absolute and unconditional, to pay the
Principal, interest at the Fixed Interest Rate and any other amounts due and
payable under this Note, as and when required.  

[Remainder of Page Intentionally Left Blank]


















IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the date
first set forth above.




BEDFORD PROPERTY INVESTORS, INC.,

a Maryland corporation










By:  /s/ Hanh Kihara




Name:  Hanh Kihara

Title:    Senior Vice President

















